J-A03043-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    (CHIEF) MICHAEL S. OWLFEATHER-             :   IN THE SUPERIOR COURT OF
    GORBEY                                     :        PENNSYLVANIA
                                               :
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :   No. 1066 MDA 2020
    COMMONWEALTH OF PENNSYLVANIA               :

                   Appeal from the Order Entered July 16, 2020
      In the Court of Common Pleas of Union County Civil Division at No(s):
                                    20-0395


BEFORE: LAZARUS, J., KUNSELMAN, J., and MURRAY, J.

JUDGMENT ORDER BY LAZARUS, J.:                          FILED MARCH 19, 2021

        (Chief) Michael S. Owlfeather-Gorbey appeals, pro se, from the order,

entered in the Court of Common Pleas of Union County, dismissing his petition

for habeas corpus relief. The trial court properly determined it lacked both

subject matter and personal jurisdiction. We affirm.

        On July 13, 2020, Gorbey, who had been incarcerated in Virginia for

violation of the District of Columbia Crimes Code and then transferred to a

federal corrections facility in Pennsylvania, filed a habeas corpus petition1 in

the Court of Common Pleas of Union County. See Habeas Corpus Petition,

7/13/20. Gorbey alleged he was being held on an invalid Virginia detainer,

that his transportation across state lines and confinement within a federal

prison in the Commonwealth is an “abuse of process,” and that he is a “DC
____________________________________________


1   Gorbey filed his petition pursuant to 28 U.S.C. § 2241.
J-A03043-21



`state code’ offender illegally [and] unconstitutionally housed in a federal

prison within the state of Pennsylvania[.]” Id. at 2-3, 6.      Gorbey cites to

District of Columbia Code 24-101.26, and states that this provision, which

“allows D.C. [] offenders to be transported-extradited across state lines to be

house[d] in prisons within other states is illegal [and] unconstitutional under

Pennsylvania and federal law.” Id. at 7.

      On July 16, 2020, the Honorable Michael T. Hudock dismissed the

petition for lack of jurisdiction and denied Gorbey’s request to proceed in

forma pauperis [IFP]. Gorbey filed this timely appeal. He raises the following

issues for our review:

         1. The Union County Court of Common Pleas issuing an opinion
            after a formal appeal was notice[d] is deem[ed] to be
            conceded to the original notice of appeal of denial of IFP
            status, jurisdiction and dismissal.

         2. The Union County Court of Common Pleas has subject
            matter jurisdiction to hear and decide Gorbey’s habeas
            corpus petition filed by Gorbey, a state convicted prisoner
            confined within an asylum state.

         3. Gorbey is entitle[d] to IFP status as an indigent[, a] hearing,
            counsel[,] and habeas relief as well as his immediate release
            from custody and compensation for all delays and damages.

Appellant’s Brief, at 4-6.

      This Court has “exclusive appellate jurisdiction of all appeals from final

orders of the courts of common pleas, regardless of the nature of the

controversy or the amount involved, except such classes of appeals as are[]

within the exclusive jurisdiction of the Supreme Court or the Commonwealth



                                      -2-
J-A03043-21



Court.”   42 Pa.C.S.A. § 742. Thus, this Court has appellate jurisdiction to

review the trial court’s order dismissing Gorbey’s habeas corpus petition for

lack of original jurisdiction.

       “[A]ll courts of common pleas have statewide subject matter jurisdiction

in cases arising under the Crimes Code.” Commonwealth v. Bethea, 828
A.2d 1066, 1074 (Pa. 2003); accord: 42 Pa.C.S.A § 931. See also

Commonwealth v. Arcelay, 190 A.3d 609 (Pa. Super. 2018) (county court

of common pleas has jurisdiction over offenses that take place within its

borders).    Gorbey was convicted of various crimes under the District of

Columbia Code.2 He has not been convicted of a crime under the laws of this

Commonwealth, and he is not in state custody. As President Judge Hudock

noted, Gorbey’s controversy “arises out of the District of Columbia Superior

Court’s decision to allow state inmates to be transported to and housed in a

federal prison.” Opinion, 9/21/20, at 2. The Union County Court of Common

Pleas had no personal or subject matter jurisdiction over this matter. See

D.C. Code § 24–101 (2001) (persons convicted of felonies in D.C. Superior

Court become the responsibility of Federal Bureau of Prisons).3
____________________________________________


2 See Gorbey v. U.S., 54 A.3d 668 (D.C. Ct. App. 2012) (Gorbey was
convicted of fourteen weapons offenses, including manufacture, transfer, use,
possession, or transportation of explosives for an unlawful purpose, and
attempted manufacture or possession of a weapon of mass destruction).

3  The proper habeas corpus respondent here is the Warden, U.S. Penitentiary
at Lewisburg. Because the warden is a federal official, the petition must be
filed in federal court. See 28 U.S.C. § 2242 (respondent to habeas petition



                                           -3-
J-A03043-21



       Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/19/2021




____________________________________________


is “the person who has custody over [the petitioner].”); see also 28 U.S.C. §
2243 (“The writ, or order to show cause shall be directed to the person having
custody of the person detained”).

                                           -4-